Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 1 of 7 PageID 399




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   GLORIA KELLY, an individual,

         Plaintiff,

   v.                                                Case No. 3:20-cv-50-J-32JRK

   OCWEN LOAN SERVICING, LLC,

         Defendant.



                                      ORDER

         This case is before the Court on Defendant Ocwen Loan Servicing, LLC’s

   Motion to Dismiss. (Doc. 7). 1 Plaintiff Gloria Kelly 2 responded in opposition

   (Doc. 9), and Ocwen replied (Doc. 16). This lawsuit is one of several cases with

   nearly identical facts and claims, filed in this district and in the Southern



         1 Ocwen no longer exists as a standalone entity; it was merged into
   another wholly-owned subsidiary of Ocwen Financial Corporation in June 2019.
   (Doc. 7 at 2 n.2). PHH Mortgage Corporation is Ocwen’s successor-in-interest
   for purposes of this action. Id. PHH assumed certain obligations from Ocwen,
   and references to Ocwen herein include PHH. Id.
         2  Kelly was deemed a class member in McWhorter v. Ocwen Loan
   Servicing, LLC, No. 2:15-CV-01831-MHH, a case in the Northern District of
   Alabama related to the federal allegations in Kelly’s Complaint. (Doc. 3 ¶ 43).
   The McWhorter court approved a class settlement in August 2019. See
   McWhorter v. Ocwen Loan Servicing, LLC, No. 2:15-CV-01831-MHH, 2019 WL
   9171207 (N.D. Ala. Aug. 1, 2019). Kelly opted out of the class. (Docs. 7-3 at 12;
   16 at 8).
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 2 of 7 PageID 400




   District of Florida. (Doc. 10). Both Kelly and Ocwen have kept the Court

   updated through notices of supplemental authority as related cases have been

   decided. (Docs. 17, 18, 19, 20).

         I.    BACKGROUND

         Kelly took out a mortgage to purchase property located at 168 Wellington

   Drive in Palm Coast, Florida. (Doc. 3 ¶ 22). She later defaulted, and the loan

   transferred to Ocwen. (Doc. 3 ¶ 23-24). Ocwen partnered with Western Union

   and enabled homeowners to make payments through Speedway, a service that

   charged fees for telephone, online, and other payment options. (Doc. 3 ¶ 25).

   Kelly states that she was charged at least $39.00 in fees when she made

   mortgage payments to Ocwen using Speedway. (Doc. 3 ¶ 27-28). Ocwen

   acknowledges that it charged Kelly the following fees: $10.00 on November 18,

   2013 via the internet; $19.50 on February 28, 2014 via telephone; and $19.50

   on July 1, 2014 via telephone. (Doc. 7 at 3). Kelly claims that she could not have

   known about the fees and that Ocwen and Western Union profited by splitting

   fee proceeds. (Doc. 3 ¶ 26, 29).

         Kelly’s two-count complaint alleges unlawful debt collection practice

   under the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat.

   § 559.72, (Count I), and unlawful debt collection practice under the Fair Debt

   Collection Practices Act (“FDCPA”), 15. U.S.C. § 1692 et seq., (Count II).

   (Doc. 3). As to Count I, Kelly asserts that Ocwen tried to collect debt with


                                           2
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 3 of 7 PageID 401




   knowledge that the debt was not legitimate and when no contract or existing

   law allowed Ocwen to do so. (Doc. 3 ¶ 33-34). Ocwen, she claims, colluded with

   Western Union in a kickback scheme regarding the Speedway fees. (Doc. 3 ¶ 35-

   37). In Count II, Kelly alleges that Ocwen is a debt collector under the FDCPA,

   prohibited from charging the Speedway fees in the absence of a contract or law

   allowing it to do so. (Doc. 3 ¶ 44-46).

         II.   DISCUSSION

         In support of its Motion to Dismiss (Doc. 7), Ocwen argues that: (1) Kelly

   lacks standing; 3 (2) the statute of limitations bars Kelly’s claims; (3) the

   Speedway convenience fee is not a “debt” as contemplated by the FDCPA and

   the FCCPA; (4) Ocwen is not a “debt collector” under either act; and (5) neither

   the FDCPA nor the FCCPA prohibits convenience fees. (Doc. 7). Kelly opposes

   these arguments but is “in agreement with the convenience fee payments on

   November 18, 2013 and February 28, 2014 as not being timely,” presumably



         3  Ocwen argues that “[i]n 2013 and 2014 when the convenience fees were
   paid, Plaintiff was not liable under the promissory note and was not obligated
   to pay any debt at all to Ocwen.” (Doc. 7 at 4). This argument is unavailing.
   First, Ocwen does not dispute that it accepted payments Kelly made on the debt
   in 2013 and 2014, which does not square with its argument that she did not owe
   money on the debt until 2018. (Doc. 7 at 3). Second, Kelly was listed as a
   “borrower” on the mortgage for the property that she and her husband
   purchased, and she signed the mortgage as a borrower. (Doc. 7-1 at 14, 28-29,
   34). Kelly was also listed as a borrower in the McWhorter class action. (Docs. 7-
   3 at 12; 16 at 8). As a threshold matter, the Court finds that Kelly has standing
   to bring these claims.


                                             3
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 4 of 7 PageID 402




   conceding that two of the three payments are barred by the statute of

   limitations. (Doc. 9 at 7). Thus, only the July 1, 2014 payment of $19.50 remains

   at issue. (Doc. 9 at 7).

         The issues presented in this case are being heavily litigated in federal

   courts in both the Middle and Southern Districts of Florida. The Court is most

   persuaded by the recent decision of Judge Moody in this district. See Turner v.

   PHH Mortg. Corp., No. 8:20-CV-137-T-30SPF, 2020 WL 2517927 (M.D. Fla.

   Feb. 24, 2020), reconsideration denied, 2020 WL 2518068 (M.D. Fla. Mar. 19,

   2020); see also Lang v. Ocwen Loan Servicing, LLC, No. 3:20-CV-81-J-20MCR

   (M.D. Fla. July 17, 2020). In Turner, the court found that Speedway fees were

   not a debt owed another and were therefore not actionable under either act.

   2020 WL 2517927, at *2. Instead, the court viewed Speedway fees as “incurred

   in a separate agreement between the parties to ensure same-day posting and

   processing of Turner’s mortgage payments—an optional service that Turner

   voluntarily incurred.” Id. The Turner court also concluded that Ocwen was not

   operating as a “debt collector” under either act when it collected the Speedway

   fees, as required for the acts to apply. Id. 4

         Judge Singhal in the Southern District of Florida dismissed similar

   FDCPA and FCCPA claims by adopting Judge Moody’s Turner analysis. Estate



         4   Turner was not appealed.


                                             4
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 5 of 7 PageID 403




   of Derrick Campbell v. Ocwen Loan Servicing, LLC, No. 20-CV-80057-AHS, slip

   op. at 5 (S.D. Fla. Apr. 30, 2020) (“The convenience fees are a separate

   transaction neither part of, nor incidental to, the transferred debt.”). Judge

   Singhal did so again in Reid v. Ocwen Loan Servicing, LLC, No. 20-CV-80130-

   AHS, 2020 U.S. Dist. LEXIS 79378 (S.D. Fla. May 4, 2020). 5 Similarly, in this

   district, Judge Schlesinger recently relied upon Turner to dismiss FDCPA and

   FCCPA claims against Owcen in a case with almost identical facts. Lang, No.

   3:20-CV-81-J-20MCR.

         Judge Middlebrooks in the Southern District of Florida came to the

   opposite conclusion regarding FDCPA claims in a group of nearly identical

   cases. See Booze v. Ocwen Loan Servicing, LLC, No. 9:20-CV-80135-DMM (S.D.

   Fla. Mar. 2, 2020) (denying dismissal of FDCPA claim); Fox v. Ocwen Loan

   Servicing, LLC, No. 9:20-CV-80060-RLR (S.D. Fla. Mar. 2, 2020) (denying

   dismissal of FDCPA claim); Fusco v. Ocwen Loan Servicing, LLC, No. 9:20-CV-

   80090, 2020 U.S. Dist. LEXIS 38606 (S.D. Fla. Mar. 2, 2020) (denying dismissal

   of FDCPA claim but granting dismissal of FCCPA claim by finding that a

   convenience fee is not a debt under the FCCPA); Glover v. Ocwen Loan

   Servicing, LLC, No. 9:20-CV-80053-DMM, 2020 U.S. Dist. LEXIS 38701 (S.D.

   Fla. Mar. 2, 2020) (denying dismissal of FDCPA claim). In these decisions,



         5   Neither Campbell nor Reid was appealed.


                                          5
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 6 of 7 PageID 404




   Judge Middlebrooks was persuaded that Speedway fees were incidental to the

   underlying mortgage debt under the FDCPA, that the Speedway fees were not

   permitted by other law, and that Ocwen only needed to be a “debt collector” as

   to the underlying mortgage for the FDCPA to apply. See, e.g., Fox, slip op. at 4-

   8. Judge Dimitrouleas recently agreed with Judge Middlebrooks as to FDCPA

   claims but disagreed as to FCCPA claims, allowing both claims to move forward.

   Webster v. Ocwen Loan Servicing, LLC, No. 0:20-CV-60117-WPD (S.D. Fla.

   Apr. 30, 2020) (denying dismissal of FDCPA and FCCPA claims by citing to Fox

   and Booze). Moreover, in the McWhorter class action of which Kelly was a

   member but opted out, Judge Haikala in the Northern District of Alabama

   denied Ocwen’s motion to dismiss similar FDCPA claims. McWhorter v. Ocwen

   Loan Servicing, LLC, No. 2:15-CV-01831-MHH, 2017 WL 3315375 (N.D. Ala.

   Aug. 3, 2017); McWhorter v. Ocwen Loan Servicing, LLC, No. 2:15-CV-01831-

   MHH, 2017 WL 4304625 (N.D. Ala. Sept. 28, 2017). Due to this split, both Judge

   Singhal and Judge Moody have noted that this issue needs to be resolved by the

   Eleventh Circuit. Estate of Derrick Campbell, No. 20-CV-80057-AHS, slip op.

   at 4-5; Turner v. PHH Mortg. Corp., No. 8:20-CV-137-T-30SPF, 2020 WL

   2518068, at *1 (M.D. Fla. Mar. 19, 2020) (order denying motion for

   reconsideration).

         While courts reaching the opposite conclusion make some good points,

   ultimately, the undersigned agrees with the analysis in Turner, Campbell, and


                                          6
Case 3:20-cv-00050-TJC-JRK Document 21 Filed 07/31/20 Page 7 of 7 PageID 405




   Lang. Because the issues on which Turner was decided are dispositive of this

   case, the Court need not address Ocwen’s additional arguments.

           Accordingly, it is hereby

           ORDERED:

           1.    Defendant’s Motion to Dismiss (Doc. 7) is GRANTED.

           2.    This action is DISMISSED with prejudice.

           3.    The Clerk is directed to close the case.

           DONE AND ORDERED in Jacksonville, Florida the 31st day of July,

   2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

   tnm
   Copies:

   Counsel of record




                                             7
